Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 6 May 1822
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My dear Charles
					Washington 6 May 1822
				
				Why will you give way to despondence? the time you have been at College has been too short in any way to decide upon your Scholarship and you should not dwell too much upon your standing as long as you exert yourself to improve it—I am told that it is not customary to let young men know any thing about it for fear of exciting jealousy therefore you cannot ascertain what is perfectly immaterial at present I must beg therefore you will cease your repining and cheer up your spirits or I shall be apt to the think you are less of a man than you have hitherto affected to be and that you are boyish enough to be home sick—remember that neither your father or myself expect wonders from a boy of your age and that we shall always be satisfied if you really exert yourself to the utmost of your ability—By degrees you will be able to bend your mind however stubborn to the studies which at present appear to be so insupportable and a little patience and real perseverance will soon make it even pleasing to you—remember my beloved Child that want of firmness at this period of your life may lay the foundation of future misery and degradation and do not carelessly throw away opportunities which can never be renewed—Your capacity is naturally good though I always observed you learnt with some degree of labour but that is no actual drawback to your future success if you are determined to conquer the difficulty—You have my Child prided yourself upon possessing firmness of character now is the time to prove it and not suffer your mind to sink under the first disappointments that assail you—Do you keep up no intercourse with your brother? and what was Aylwin sent away for? write me again soon and tell me how much you study in a day?yours affectionately
				
					L C A—
				
				
			